PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,047,644
Issue Date: June 29, 2021
Application No. 16/817,994
Filed: March 13, 2020
Attorney Docket No. TI1-0045US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:




This is a decision on the request for refund filed May 25, 2021.  

The request for refund is Granted.

Applicant files the above request for refund of $1,050.00, for duplicate Petition to Revive fees paid on May 05, 2021 and May 25, 2021. 

The Office finance records show that duplicate petition fee payments for filing a petition to revive were paid. Therefore, a total of $1,050.00 has been refunded to applicant’s credit card account on August 11, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions